Mr. Justice Gridley delivered the opinion of the court. 5. Appeal and error, § 1411*—when verdict not disturbed where evidence conflicting. In an action to,recover for personal injuries alleged to have been caused by negligence, the verdict will not be disturbed where the evidence is conflicting. 6. Appeal and errob, § 1466*—when calling widow of plaintiff’s decedent not reversible error. In an action for personal injuries to one who died before trial, the fact that his widow was called as a witness is not reversible error on the ground that it influenced the amount of the verdict, where the only fact to which she testified was that she was his widow and it was shown by other witnesses that .he was married at the time of his death.